EXECUTIVE EMPLOYMENT AGREEMENT

(PROMOTIONAL)

This Promotional Executive Employment Agreement (the “Agreement”), effective the
6th day of March, 2007 (the “Effective Date”), by and between Tyson Foods, Inc.,
a Delaware corporation (“Company”), and any of its subsidiaries and affiliates
(hereinafter collectively referred to as “Employer”), and KING, DONNIE D
(hereinafter referred to as “Officer”).

 

WITNESSETH:

WHEREAS, Employer is engaged in a very competitive business, where the
development and retention of extensive trade secrets and proprietary information
is critical to future business success; and

WHEREAS, Officer, by virtue of Officer’s employment with Employer, is involved
in the development of, and has access to, this critical business information,
and, if such information were to get into the hands of competitors of Employer,
Officer could do substantial business harm to Employer; and

WHEREAS, Employer has advised Officer that agreement to the terms of this
Agreement, and specifically the non-compete and non-solicitation sections, is an
integral part of this Agreement, and Officer acknowledges the importance of the
non-compete and non-solicitation sections, and having reviewed the Agreement as
a whole, is willing to commit to the restrictions as set forth herein;

NOW, THEREFORE, Employer and Officer, in consideration of the above and the
terms and conditions contained herein, hereby mutually agree as follows:

1.          Duties. Officer shall perform the duties of Group VP Operations or
shall serve in such other capacity and with such other duties for Employer as
Employer shall from time to time prescribe. Officer shall perform all such
duties with diligence and thoroughness. Officer shall be subject to and comply
with all rules, policies, procedures, supervision and direction of Employer in
all matters related to the performance of Officer’s duties.

2.          Term of Employment. The term of employment hereunder shall be for a
period of five (5) years, commencing on the Effective Date and terminating on
the fifth anniversary of the Effective Date, unless terminated prior thereto in
accordance with the provisions of this Agreement (the period from the Effective
Date to the earlier of the fifth anniversary of the

 

101

 

--------------------------------------------------------------------------------



Effective Date or any earlier termination of employment is referred to herein as
the “Period of Employment”). Notwithstanding the expiration of the Period of
Employment, regardless of the reason, and in addition to other obligations that
survive the Period of Employment, the obligations of Officer under Sections 8
(b), (c), (d), (e), (f), (g), (h), and (i) shall continue in effect after the
Period of Employment for the time periods specified in these sections.

3.           Compensation. For the services to be performed hereunder, Officer
shall be compensated by Employer during the Period of Employment at the rate of
not less than Four hundred fifteen thousand dollars and 00/100 ($415,000) per
year payable in accordance with Employer’s payroll practices, and in addition
may receive awards under Employer’s annual bonus plan then in effect, subject to
the discretion of the senior management of Employer. Such compensation will be
subject to review from time to time when salaries of other officers and managers
of Employer are reviewed for consideration of increases thereof.

4.           Participation in Benefit Programs. Officer shall be entitled to
participate in any benefit programs generally applicable to officers of Employer
adopted by Employer from time to time.

5.          Limitation on Outside Activities. Officer shall devote full
employment energies, interest, abilities and time to the performance of
Officer’s obligations hereunder and shall not, without the written consent of
the Chief Executive Officer or the General Counsel of the Employer, render to
others any service of any kind or engage in any activity which conflicts or
interferes with the performance of Officer’s duties hereunder.

6.           Ownership of Officer’s Inventions.   All ideas, inventions, and
other developments or improvements conceived by Officer, alone or with others,
during Officer’s Period of Employment, whether or not during working hours, (i)
that are within the scope of the business operations of Employer, (ii) that were
developed at the direction of the Employer, or (iii) that relate to any of the
work or projects of the Employer, are the exclusive property of Employer.
Officer agrees to assist Employer, at Employer’s expense, to obtain patents on
any such patentable ideas, inventions, and other developments, and agrees to
execute all documents necessary to obtain such patents in the name of the
Employer.

 

7.

Termination.

(a) Voluntary Termination. Officer may terminate Officer’s employment, including
Officer’s retirement, where appropriate pursuant to this Agreement at any time
by not

 

102

 

--------------------------------------------------------------------------------



less than ninety (90) days prior written notice to Employer. Upon receipt of
such notice, Employer shall have the right, at its sole discretion, to
accelerate Officer’s date of termination at any time during said notice period.
Officer shall not be entitled to any compensation from Employer for any period
beyond Officer’s actual date of termination, and Officer’s Stock Options,
Performance Stock and Deferred Stock Award (each as hereinafter defined) shall
be treated as provided in the award agreements pursuant to which such rights
were granted. Officer shall not be entitled to a bonus for the fiscal year of
the Employer in which such termination occurs.

(b) Employer Involuntary Termination. Employer shall be entitled, at its
election and with or without cause, to terminate Officer’s employment pursuant
to this Agreement upon written notice to Officer. Upon a termination by
Employer, Employer shall continue to pay Officer at Officer’s current salary
paid in the manner provided in Section 3 above for a period of eighteen after
the date of termination. In either event, Employer shall treat Officer’s Stock
Options, Performance Stock and Deferred Stock Award as provided in the award
agreements pursuant to which such equity rights were granted. Officer shall not
be entitled to any bonus for the fiscal year of the Employer in which such
termination by Employer occurs.

The Officer’s eligibility to receive benefits under this Section 7(b) shall be
conditioned upon (i) the Officer’s execution of a General Release and Separation
Agreement, and (ii) the General Release and Separation Agreement becoming
effective after the lapse of any permitted or required revocation period without
the associated revocation rights being exercised by Officer.

(c) Incapacity. If Officer is unable to perform Officer’s duties pursuant to
this Agreement by reason of disability, Employer may terminate Officer’s
employment pursuant to this Agreement by thirty (30) days written notice to
Officer. If Officer is unable to perform Officer’s duties pursuant to this
Agreement by reason of death, this Agreement shall immediately terminate.
Officer’s Stock Options, Performance Stock and Deferred Stock Award in the event
of a termination under this section shall be treated as provided in the award
agreements pursuant to which such equity rights were granted. In the event of
Officer’s death or disability, Officer, or Officer’s estate as applicable, shall
receive a prorated bonus for the portion of time worked during the fiscal year
of the Employer in which termination under this Section 7 (c) occurs, based upon
the bonus received by Officer during the immediately prior fiscal year.

 

103

 

--------------------------------------------------------------------------------



(d) Temporary Suspension of Payments.  Notwithstanding the foregoing, if the
Officer is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code (and the regulations thereunder), to the extent that all
or a portion of any payments due under Section 7 of this Agreement (including,
without limitation the payment of salary, Stock Options, Performance Stock and
Deferred Stock Awards) exceeds the amount, if any, that can be paid as
separation pay that does not constitute a deferral of compensation under Section
409A of the Internal Revenue Code (and the regulations thereunder), or that
otherwise can be paid without resulting in a failure under Section 409A(a)(1) of
the Internal Revenue Code, payment shall be delayed until the later of six (6)
months after the termination of employment or the date the payment would
otherwise be made under Section 7.  Any payments that are so delayed shall be
paid in one lump sum upon the date the delayed payments are to be made. 

8. Additional Compensation, Confidential Information, Trade Secrets, Limitations
on Solicitation and Non-Compete Clause.

(a)         Officer shall receive, in addition to all regular compensation for
services as described in Section 3 of this Agreement, as additional
consideration for signing this Agreement and for agreeing to abide and be bound
by the terms, provisions and restrictions of this Section 8, the following:

(i)         An award of 29,0183.0616 shares of Tyson Foods, Inc. Class A Common
Stock (“Common Stock”) subject to the terms and conditions of a restricted stock
grant agreement currently in use by the Employer for awards to officers
generally.

(ii)    During Officer’s Period of Employment on grant dates to be specified by
Employer consistent with Employer’s past practices for grants of options to
Employees generally, a grant of 40,000 options on each such grant date to
purchase shares of Common Stock, subject to the terms and conditions of the
Tyson Foods, Inc. 2000 Stock Incentive Plan (“Stock Plan”), and the option grant
agreement currently in use on the date of grant by the Employer for officers
generally.

(iii)        On the first business day of each of the Company's 2008, 2009 and
2010 fiscal years, Officer shall receive a performance award payable in shares
of Common Stock (referred to herein as “Performance Stock”) having an annual
maximum aggregate value of $375,000 on the date of the award, subject to the
terms and conditions of the Stock Plan and the form of performance award
currently in use by the Employer for officers generally. Subject to

 

104

 

--------------------------------------------------------------------------------



the satisfaction of the performance criteria set forth in the applicable
performance award agreement, the award made in 2008 shall vest two (2) business
days after the Company publicly releases its earnings for the 2010 fiscal year,
the award made in 2009 shall vest two (2) business days after the Company
publicly releases its earnings for the 2011 fiscal year, and the award made in
2010 shall vest two (2) business days after the Company publicly releases its
earnings for the 2012 fiscal year.

 

(b)       Officer recognizes that, as a result of Officer’s employment hereunder
(and Officer’s employment, if any, with Employer for periods prior to the
Effective Date), Officer has had and will continue to have access to
confidential information in multiple forms, electronic or otherwise, such
confidential information including but not being limited to trade secrets,
proprietary information, intellectual property, and other documents, data, and
information concerning methods, processes, controls, techniques, formulas,
production, distribution, purchasing, financial analysis, returns and reports
(in addition if Officer is involved with marketing, sales or procurement Officer
has had and will continue to have access to lists of customers, suppliers,
vendors, and accounts, other sensitive information and data regarding the
customers, suppliers, vendors, services, sales, pricing, and costs of Employer
which are highly confidential and constitute trade secrets or confidential
business information) which is the property of and integral to the operations
and success of Employer, and therefore agrees to be bound by the provisions of
this Section 8, which Officer agrees and acknowledges to be reasonable and
necessary to protect legitimate and important business interests and concerns of
Employer. Officer acknowledges that the information referred to above has
independent economic value from not being generally known to, and not being
readily ascertainable by proper means by, other persons who can obtain economic
value from its disclosure or use. Officer further acknowledges that Employer has
taken all reasonable steps under the circumstances to maintain the secrecy
and/or confidentiality of such information.

(c)       Officer agrees that Officer will not divulge to any person, nor use to
the detriment of Employer, nor use in any business or process of manufacture
competitive with or similar to any business or process of manufacture of
Employer, at any time during Period of Employment or thereafter, any of the
trade secrets and/or other confidential information of the Employer, whether in
electronic form or otherwise, without first obtaining the express written

 

105

 

--------------------------------------------------------------------------------



permission of Employer. A trade secret shall include any information maintained
as confidential and used by Employer in its business, including but not limited
to a formula, pattern, compilation, program, device, method, technique or
process that has value, actual or potential, from its confidentiality and from
not being readily ascertainable to others who could also obtain value from such
information. For purposes of this Section 8, the compilation of information used
by Employer in its business shall include, without limitation, the identity of
customers and suppliers and information reflecting their interests, preferences,
credit-worthiness, likely receptivity to solicitation for participation in
various transactions and related information obtained during the course of
Officer’s employment with Employer.

(d)       Officer agrees that at the time of leaving the employ of Employer,
Officer will deliver to Employer, and not keep or deliver to anyone else, any
and all originals and copies, electronic or hard copy, of notebooks, memoranda,
documents, communications, and, in general, any and all materials relating to
the business of Employer, or constituting property of the Employer. Officer
further agrees that Officer will not, directly or indirectly, request or advise
any customers or suppliers of Employer to withdraw, curtail or cancel its
business with Employer.

(e)      During Officer’s Period of Employment with the Employer and for a
period of one (1) year after the expiration of the Period of Employment (it is
expressly acknowledged that this clause is intended to survive the expiration of
the Period of Employment), Officer will not directly or indirectly, in the
United States, participate in any Position in any business in Direct Competition
with the business of the Employer. The term “Direct Competition,” as used in
this section, shall mean any business that directly competes against any line of
business in which Officer was actively engaged during Officer’s employment with
Employer. The term “Position,” as used in this section, includes a partner,
director, holder of more than 5% of the outstanding voting shares, principal,
executive, officer, manager or any employment or consulting position with an
entity in Direct Competition with Employer, where Officer performs any duties
which are substantially similar to those performed by the Officer during
Officer’s employment with Employer. Officer acknowledges that a “substantially
similar” position shall include any position in which Officer might be able to
utilize the valuable, proprietary and confidential information to which Officer
was exposed during Officer’s employment with Employer. It is acknowledged and
agreed that the scope of the clause as set

 

106

 

--------------------------------------------------------------------------------



forth above is essential, because (i) a more restrictive definition of
“Position” (e.g. limiting it to the “same” position with a competitor) will
subject the Employer to serious, irreparable harm by allowing competitors to
describe positions in ways to evade the operation of this clause, and
substantially restrict the protection sought by Employer, and (ii) by allowing
the Officer to escape the application of this clause by accepting a position
designated as a “lesser” or “different” position with a competitor, the Employer
is unable to restrict the Officer from providing valuable information to such
competing entity to the harm of the Employer.

(f)       Officer recognizes that Officer possesses confidential information and
trade secrets about other employees of Employer relating to their education,
experience, skills, abilities, salary and benefits, and interpersonal
relationships with customers and suppliers of Employer. Officer recognizes that
the information Officer possesses about these other employees is not generally
known, is of substantial value to Employer in securing and retaining customers
and suppliers, and was acquired by Officer because of Officer’s business
position with Employer. Officer agrees that during Officer’s Period of
Employment hereunder, and for a period of three (3) years after the expiration
of the Period of Employment (it is expressly acknowledged that this clause is
intended to survive, if applicable, the expiration of the Period of Employment),
Officer shall not, directly or indirectly, solicit or contact any employee or
agent of Employer, with a view to or for the purposes of inducing or encouraging
such employee or agent to leave the employ of Employer, for the purpose of being
hired by Officer, any employer affiliated with Officer, or any competitor of
Employer. Officer agrees that Officer will not convey any such confidential
information or trade secrets about other employees to anyone.

(g)       Officer acknowledges that the restrictions contained in this Section 8
are reasonable and necessary to protect Employer’s interest in this Agreement
and that any breach thereof will result in an irreparable injury to Employer for
which Employer has no adequate remedy at law. Officer therefore agrees that, in
the event Officer breaches any of the provisions contained in this Section 8,
Employer shall be authorized and entitled to seek from any court of competent
jurisdiction (i) a temporary restraining order, (ii) preliminary and permanent
injunctive relief, (iii) an equitable accounting of all profits or benefits
arising out of such breach, (iv) direct, incidental and consequential damages
arising from such breach; and/or (v) all reasonable legal fees and costs related
to any actions taken by Employer to enforce Section 8.

 

107

 

--------------------------------------------------------------------------------



(h)      Employer and Officer have attempted to specify a reasonable period of
time, a reasonable area and reasonable restrictions to which this Section 8
shall apply. Employer and Officer agree that if a court or administrative body
should subsequently determine that the terms of this Section 8 are greater than
reasonably necessary to protect Employer’s interest, Employer agrees to waive
those terms which are found by a court or administrative body to be greater than
reasonably necessary to protect Employer’s interest and to request that the
court or administrative body reform this Agreement specifying a reasonable
period of time and such other reasonable restrictions as the court or
administrative body deems necessary. Further, Officer agrees that Employer shall
have the right to amend or modify this Section 8 as necessary to comport with
the determination of any court or administrative body that such Section in this
or a similar agreement entered into by Employer with any other officer or
manager of Employer is greater than reasonably necessary to protect Employer’s
interest.

(i) Officer further agrees that this Section 8, as well as the Sections 12 and
13 relating to choice of law and forum for resolution, are integral parts of
this Agreement, and that should a court fail or refuse to enforce the
restrictions contained herein in the manner expressly provided in Sections 8(a)
through 8(g) above, the Employer shall recover from Officer, and the court shall
award to the Employer, the consideration (or a pro-rata portion thereof to the
extent these provisions are enforced but the time frame is reduced beyond that
specified above) provided to and elected by Officer under the terms of Section
8(a) above (or the monetary equivalent thereof), its cost and its reasonable
attorney’s fees. Officer acknowledges that such award is not intended as
“liquidated damages” and is not exclusive to other remedies available to
Employer. Instead such award is intended to ensure that Officer is not unjustly
enriched as a result of retaining contract benefits not earned by Officer.

9. Termination for Egregious Circumstances. Notwithstanding any other provision
of this Agreement, including the terms of Section 7 hereof, Employer may, at its
sole and absolute discretion, terminate this Agreement, and Officer’s Period of
Employment hereunder without any payment, liability or other obligation, in the
event, (a) Officer engages in willful misconduct which results in injury to the
Employer, or (b) Officer is convicted of a job-related felony or misdemeanor.

10. Modification. Except as otherwise specified in this Section 10, this
Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreements,

 

108

 

--------------------------------------------------------------------------------



oral or otherwise, regarding the subject matter of this Agreement shall be
deemed to exist or bind either of the parties hereto, except for (i) any
pre-employment confidentiality agreement that may exist between the parties,
(ii) the stock grant(s) of 24,436.0902 shares granted on October 4, 2004 of
Common Stock (the “Prior Stock Grant(s)”) awarded to Officer under prior
restricted stock grant agreement(s) (“Prior Agreement(s)”), which stock grant(s)
shall continue and vest pursuant to the terms of the Prior Agreement(s) under
which such grant(s) were made; (iii) the performance stock grant(s), IF ANY, of
up to 0 shares granted on n/a (respectively) of Common Stock (the “Prior
Performance Stock Grant(s)”) awarded to Officer under prior performance stock
award agreement(s) (“Prior Performance Agreements”), which performance stock
grant(s) shall continue and vest pursuant to the terms of the Prior Performance
Agreement(s) under which such grants were made; or (iv) any other agreement or
policy specifically referenced herein. The parties agree that the continuation
of the Prior Stock Grant(s) and Prior Performance Stock Grants (if any) is
additional consideration for the commitments made by Officer in Section 8 of
this Agreement. Except for the preservation of the Prior Stock Grant(s) and
Prior Performance Stock Grants (if any) as provided in this Section, this
Agreement is intended to cancel and supercede the terms of the prior employment
agreement between the Officer and the Company dated October 4, 2004. This
Agreement cannot be modified except by a writing signed by both parties.

11. Assignment. This Agreement shall be binding upon Officer, Officer’s heirs,
executors and personal representatives and upon Employer, its successors and
assigns. Officer may not assign this Agreement, in whole or in part, without
first obtaining the written consent of the Chief Executive Officer of Employer.

12. Applicable Law. Officer acknowledges that this Agreement is performable at
various locations throughout the United States and specifically performable
wholly or partly within the State of Delaware and consents to the validity,
interpretation, performance and enforcement of this Agreement being governed by
the internal laws of said State of Delaware, without giving effect to the
conflict of laws provisions thereof.

13. Jurisdiction and Venue of Disputes. The courts of Washington County,
Arkansas shall have exclusive jurisdiction and be the venue of all disputes
between the Employer and Officer, whether such disputes arise from this
Agreement or otherwise. In addition, Officer

 

109

 

--------------------------------------------------------------------------------



expressly waives any right Officer may have to sue or be sued in the county of
Officer’s residence and consents to venue in Washington County, Arkansas.

14. Acceleration Upon a Change in Control. Upon the occurrence of a Change in
Control (defined below) the restricted Common Stock, stock options, and
Performance Stock that have been granted to Officer pursuant to an award
agreement from the Employer under Sections 8(a)(i),(ii) and (iii), or which have
otherwise been previously granted to Officer under an award agreement from the
Employer; and which are unvested at the time of the Change in Control, will vest
sixty (60) days after the Change in Control event occurs (unless vesting earlier
pursuant to the terms of an award agreement). If the Officer is terminated by
the Employer other than for egregious circumstances during such sixty (60) day
period, all of the unvested restricted Common Stock, stock options, and
Performance Stock granted pursuant to such award agreements will vest on the
date of termination. For purposes of this provision, a performance stock award
that vests upon a Change of Control will vest at the 100% or mid-level (not the
50% or 150% levels also expressed in the Award). For purposes of this Agreement,
the term "Change in Control" shall have the same meaning as the term "Change in
Control" as set forth in the Plan; provided, however, that a Change in Control
shall not include any event as a result of which one or more of the following
persons or entities possess, immediately after such event, over fifty percent
(50%) of the combined voting power of the Employer or, if applicable, a
successor entity: (a) Don Tyson; (b) individuals related to Don Tyson by blood,
marriage or adoption, or the estate of any such individual; or (c) any entity
(including, but not limited to, a partnership, corporation, trust or limited
liability company) in which one or more individuals or estates described in
clauses (a) and (b) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.  The Committee (as defined
in the Stock Plan) shall have the sole discretion to interpret the foregoing
provisions of this paragraph.  

15. Severability. If, for any reason, any one or more of the provisions
contained in this Agreement are held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

110

 

--------------------------------------------------------------------------------



 

 

 

 

OFFICER ACKNOWLEDGES OFFICER HAS COMPLETELY READ THE ABOVE, HAS BEEN ADVISED TO
CONSIDER THIS AGREEMENT CAREFULLY, AND HAS BEEN FURTHER ADVISED TO REVIEW IT
WITH LEGAL COUNSEL OF OFFICER’S CHOOSING BEFORE SIGNING. OFFICER FURTHER
ACKNOWLEDGES OFFICER IS SIGNING THIS AGREEMENT VOLUNTARILY, AND WITHOUT DURESS,
COERCION, OR UNDUE INFLUENCE AND THEREBY AGREES TO ALL OF THE TERMS AND
CONDITIONS CONTAINED HEREIN.

 

 

 

/s/ Donald D. King

 

 

(Officer)

 

 

Springdale, AR

 

 

(Location)

 

 

March 6, 2007

 

 

(Date)

 

 

 

 

 

 

 

Tyson Foods, Inc.

 

 

 

 

By:

/s/ Richard Bond

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

                

 

 

111

 

 